REASONS FOR ALLOWANCE
Claim 11-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 11, Applicant’s amendment and associated arguments overcome the previously applied rejection.  The prior art fails to teach the apparatus combination as recited, and in particular wherein the first pipe on-off valve comprises a bleed port.  The Examiner accepts Applicant’s argument that the bleed port 26 of Monk et al. is not comparable to the first pipe on-off valve comprising a bleed port as set forth in claim 11. In particular, the Examiner’s argument on page 8 of Applicant’s response filed 5 February 2021 stating:

The bleed port 26 in Monk et al. is “upstream of the valve and in fluid communication with the compressor inlet to equalize the pressure of the fluid contained in the compressor when the compressor stops operating.” Abstract. Therefore, the bleed port of Monk et al. is to maintain the pressure of the compressor at a high pressure when the compressor stops operating. On the other hand, in the presently claimed invention, as set forth in claim 11 “the discharge pressure / the suction pressure is not more than 1.8’ and therefore the bleed port is effective when connected to the low pressure side of the refrigeration cycle. Accordingly, even if the bleed port is connected to the high pressure side piping according to Monk's teaching, the desired effect cannot be obtained.

	As per independent claim 16, Applicant has properly incorporated the subject matter previously indicated as allowable into independent form.  The applied prior art references do not teach or suggest the apparatus combination as now recited, and in particular wherein a release port is disposed to the compressor and the release port is formed at a position providing higher .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763